Journal Entries (1834): Journals: (1) Demurrer withdrawn, leave given to plead or answer *p-31; (2) bill taken as confessed, referred to master *p. 49; (3) motion to confirm master’s report *p. 57; (4) master’s report confirmed, decree *P- 59. .
. Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) demurrer; (5) master’s report of amount due; (6) final decree signed by two of the judges; (7) money bond—Joseph Loranger to Richard Suydam and Daniel Jackson; (8) deed of mortgage—Joseph Loranger and Rosalie Loranger to Richard Suydam and Daniel Jackson.
Chancery Case 159 of 1833.